Title: From George Washington to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 4 January 1782
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                  
                     My dear Marqs
                     Philadelpha 4th-5 Jany 1782
                  
                  I cannot suffer Colo. Gemat to leave this City—for France—without a remembrancer from me, to you.
                  I have remained at this place ever since you left it, and am happy in having discovered the best disposition imaginable in Congress to prepare vigorously for another Campaign.  They have resolved to keep up the same number of Corps, as constituted the Army of last year and have urged the States warmly to compleat them—Requisition of money are also made, but how far the abilities, or inclinations of the States individually to tax heavily will coincide with the views of Congress is more than I am able, at this early period, to inform you.  A further pecuniary aid from your generous nation, and a decisive Naval force upon this Coast in the latter end of May or beginning of June—unlimited in its stay and operations—would, unless the resources of Great Britain are inexhaustible, or She can form powerful Alliances, bid fair to finish the War in the course of next campaign with the Ruin of that People.
                  The first, that is an aid of money, would enable our Financier to support the expences of the war with ease and credit without anticipating, or deranging those funds which Congress are endeavouring to establish, and which will be productive though they may be slow in the establishment.  The second, a Naval superiority, would compel the enemy to draw their whole force to a point, which would not only disgrace their Arms by the relinquishment of Posts, and the States which they affect to have conquer’d but might, eventually, be fatal to their Arms—or by attempting to hold these Posts be cut off in detail—So that in either case the most important good consequences would result from the measure.
                  General Lincoln has accepted his appointment of Secretary at War—proper plans of oeconomy are adopting in every department—and I do not despair of seeing, ere long our Affairs under much better management than they have been; which will open a new field, productive it is to be hoped, of a fruitful harvest.
                  As you will have received, in a more direct channel than from hence— the news of the surprize & recapture of St Eustacia by the Arms of France, I shall only congratulate you on the Event; and add, that it marks, in a striking point of view, the genius of the Marqs De Boullié for Enterprize—and for intrepidity & resources in difficult circumstances.  His conduct upon this occasion does him infinite honor.
                  I shall be impatient to hear of your safe arrival in France, and to receive such communications as you know will be interesting to the cause we espouse, and in which we are Actors.
                  Though unknown to Madam La Fayette, I beg you to present me to her as one of her greatest admirers—Be so good also, as to make a tender of my best wishes to Duke de Lauzen and other Gentlemen of the Army of Count de Rochambeau who may be in the circle of your friends, & with whom I have the honor of an Acquaintance—With sentiments of purest Affection, & most perfect regard, I am—My dear Marqus, Yr Assurd friend & obt Hble Servt
                  
                     Go: Washington
                  
                  
                     P.S. Jany 5th
                     Since writing the foregoing, I have had the letter and Resolve, herewith sent, put into my hand by the Delegates of Virginia in Congress—I have a peculiar pleasure in becoming the channel through which the just and grateful plaudits of my native State, are communicated to the Man I love.
                  
                  
                     G.W.
                  
                  
                     By advices just received from So. Carolina the Enemy have evacuated all their Ports in that State, & have concentered their whole Force in Charlestown—Wilmington is also evacuated, North Carolina freed of its enemy.  The disaffected part of the State are suing for Mercy and executing, it is said, some of their own leaders for having misguided them.
                  
                  
               